By the Court,
Mason, Chief Justice.
We think the District Court erred in granting the nonsuit. Although justices of the peace have jurisdiction of suits for less that fifty dollars, we know of no law which deprives the District Courts of the jurisdiction of that class of cases. However desirable some restriction of this kind might be, the courts cannot fix one. The District Court is a court of general jurisdiction. To remove any class of cases out of such jurisdiction requires legislative action. Something more too, than merely conferring jurisdiction upon another court. As the law now stands the District Court has concurrent jurisdiction with justices of the peace, for all sums of fifty dollars and under and exclusive jurisdiction for all sums over that amount. The nonsuit granted in this case, will therefore be set aside and a writ of procedendo awarded to the District Court.